DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-26) in the reply filed on April 11, 2022 is acknowledged here within.  The traversal was on the grounds that the claims had been amended.
Response to Arguments
Applicant’s arguments, see pages 11-12, filed July 27, 2022, with respect to the drawings and claims 1, 2, 9, 25, 26, and 27 have been fully considered and are persuasive.  The objection of the drawings and claims 1, 2, 9, 25,  and 27 has been withdrawn, and the rejection of claims 1, 9, 14, 26, and 27 has been withdrawn. 
REASONS FOR ALLOWANCE
Claims 1, 9, and 27 are allowed.  The following is an examiner’s statement of reasons for allowance:
For claim 1, the prior art of record fails to teach or fairly suggest a mobile filter unit comprising a mobile communication device, and  a filter unit connected to the mobile communication device, wherein the filter unit comprises a fan for generating an air flow from behind of the mobile communication device, a filter material wherein the filter material is folded,  electrically conductive, covered with TiO2, wherein said filter material is configured to act as an electrode, a high voltage unit for charging the air flow and particles within the air flow, and UV-LEDs illuminating the electrode, an air inlet, and an outlet for the air flow directed in direction of user of the mobile communication device, the electrode being in the air flow and connected to an opposite polarity than the high voltage unit.
For claim 9, the prior art of record fails to teach or fairly suggest a mobile filter unit connectable to a mobile communication device, the mobile filter unit comprising
a fan for generating an air flow inside the filter unit, a filter material which is folded electrically conductive and covered with a photo catalytic material and wherein said filter material is configured to act as an electrode, a high voltage unit for charging the air flow and particles within the air flow, UV-LEDs illuminating the electrodes, and an air inlet, a magnetic connection between the filter unit and the mobile communication device, and  an outlet for the air flow directed in direction of a user of the filter unit, the electrode being in the air flow and connected to an opposite polarity than the high voltage unit.
For claim 27, the prior art of record fails to teach or fairly suggest a filter casing for a mobile filter unit comprising a housing with openings for air flow, and filter material inside the housing, a high voltage unit for charging the air flow and particles within the air flow wherein the housing is at least partially transparent to UV-light, electrically conductive, and covered at least partially with photocatalytic material, and the filter material is folded electrically conductive covered at least partially with photocatalytic material and wherein said filter material is configured to act as an electrode, the electrode being in the air flow and connected to opposite polarity than the high voltage unit, wherein the filter casing further comprises UV-LEDS illuminating the electrode.
Regarding claims 1, 9, and 27 above, it would not have been obvious to one having ordinary skill in the art at the time of the present invention to provide the structural features recited in the claims because none of the prior art of record suggests or teaches modifications that would lead to structural limitations for the instant claims.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571)272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        August 26, 2022


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776